DETAILED ACTION
Claims 1-20 are presented for examination. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-11, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Venkataraman et al. (US PG Pub No. US 2020/0125400 A1) in view of Williams et al. (US PG Pub No. US 20120155704 A1). 

Regarding claim 1, Venkataraman teaches a non-transitory computer-readable data storage medium storing program code executable by a processor to perform processing comprising: 
for each of a group of tasks respectively assigned to a plurality of devices for execution ([0029] wherein new tasks comprise a group of subtasks): 
determining an associated cluster of the device to which the task has been assigned for execution (Fig 2B; [0041]); 
determining a completion time for the task, based on the associated cluster of the device to which the task has been assigned for execution ([0030]); 
executing the tasks remaining in the group on the devices to which the tasks have been assigned for execution ([0032]). 
Venkataraman does not teach determining whether the completion time exceeds an execution window of the device to which the task has been assigned for execution; in response to determining that the completion time exceeds the execution window, removing the task from the group.
Williams teaches a method of delaying tasks that cannot be completed within a time window ([0024]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to remove tasks that exceed an execution window of the device. Common sense teaches that familiar items may have obvious uses beyond their primary purposes, and in many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.  A person of ordinary skill is also a person of ordinary creativity, not an automaton.  The question to be answered is whether the claimed invention is a product of innovation or 

Regarding claim 2, Venkataraman teaches wherein determining the completion time for the task, based on the associated cluster of the device to which the task has been assigned for execution, comprises: determining a baseline completion time for the task, the baseline completion time corresponding to a historical completion time of the task across the cluster; and setting the completion time for the task to the baseline completion time ([0038]). 

Regarding claim 3, Venkataraman teaches wherein determining the completion time for the task, based on the associated cluster of the device to which the task has been assigned for execution, further comprises: determining whether a task start time of the task occurs within a temporal period associated with an increased historical completion time of the task across the cluster; and in response to determining that the task start time occurs within the temporal period, increasing the completion time for the task in correspondence with the increased historical completion time ([0038]).  

Regarding claim 7, Venkataraman and Williams do not teach wherein the tasks are periodically performed to maintain, monitor, and update the devices, the devices being networking devices. 
Venkataraman does not explicitly teach the use of tasks for any specific purpose ([0002]). However, it is old and well known to utilize tasks to periodically maintain, 

Regarding claims 8-10, they are the method claims of claims 1-3 above. Therefore, they are rejected for the same reasons as claims 1-3 above. 

Regarding claim 11, Venkataraman teaches the devices are clustered over the clusters using K-means machine learning (Fig 1; [0024]). 

Regarding claim 14, Venkataraman teaches the clusters and the baseline completion times are periodically updated as the tasks are executed over the devices of the clusters ([0036]). 


Claims 4-5, 12-13, and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Venkataraman et al. (US PG Pub No. US 2020/0125400 A1) in view of Williams et al. (US PG Pub No. US 20120155704 A1), further in view of Yang (US Pat No. 10,936,359).

Regarding claim 4, Venkataraman and Williams do not teach wherein the tasks of the group have a priority, and the processing further comprises: in response to determining that the completion time exceeds the execution window, adding a lower-priority task to the group. 
Yang teaches a method of scheduling tasks by ordering tasks according to priority (Fig 3; col 8 lines 46-51; col 9 lines 8-9; col 10 lines 20-31). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to add the next lower-priority task to the group. One would be motivated by the desire to maximize the utilization of resources as taught by Yang (col 2 lines 23-44).

Regarding claim 5, Yang teaches wherein the tasks of the group have a task priority, and the device to which each task is assigned for execution has a device priority, and wherein the tasks are ordered within the group by the device priorities of the devices to which the tasks have been assigned for execution (col 9 lines 10-21; col 10 lines 20-29). 

Regarding claims 12-13, they are the method claims of claims 4 above. Therefore, they are rejected for the same reasons as claim 4 above. 

Regarding claim 15, Venkataraman teaches a system comprising: 
a memory storing program code; and a processor to execute the program code to, for each of a plurality of groups of tasks: for each task ([0029] wherein new tasks comprise a group of subtasks): 

determine a completion time for the task, based on the associated cluster of the device to which the task has been assigned for execution ([0030]);
execute the tasks remaining in the group on the devices to which the tasks have been assigned for execution ([0032]). 
Venkataraman does not teach determining whether the completion time exceeds an execution window of the device to which the task has been assigned for execution; in response to determining that the completion time exceeds the execution window, remove the task from the group.
Williams teaches a method of delaying tasks that cannot be completed within a time window ([0024]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to remove tasks that exceed an execution window of the device. Common sense teaches that familiar items may have obvious uses beyond their primary purposes, and in many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.  A person of ordinary skill is also a person of ordinary creativity, not an automaton.  The question to be answered is whether the claimed invention is a product of innovation or merely the result of common sense, ordinary creativity, and ordinary skill.  KSR v. Teleflex  
Venkataraman and Williams do not teach each of a plurality of groups of tasks is ordered from a highest priority group to a lowest priority group:
Yang teaches a method of scheduling tasks by ordering tasks according to priority (Fig 3; col 8 lines 46-51; col 9 lines 8-9; col 10 lines 20-31). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that each of a plurality of groups of tasks is ordered from a highest priority group to a lowest priority group. One would be motivated by the desire to maximize the utilization of resources by choosing the next lower priority task as taught by Yang (col 2 lines 23-44).

Regarding claim 16, Venkataraman teaches wherein the processor is to determine the completion time for the task, based on the associated cluster of the device to which the task has been assigned for execution, by: determining a baseline completion time for the task, the baseline completion time corresponding to a historical completion time of the task across the cluster; and setting the completion time for the task to the baseline completion time ([0038]).

Regarding claim 17, Venkataraman teaches wherein the processor is to determine the completion time for the task, based on the associated cluster of the device to which the task has been assigned for execution, by further: determining whether a task start time of the task occurs is associated with an increased historical completion time of the task across the cluster; and in response to determining that the task start time is associated with the increased historical completion time, increasing the completion time for the task in correspondence with the increased historical completion time ([0038]). 

Regarding claim 18, the combination of Venkataraman, Williams, and Yang teaches wherein the tasks of the groups have a task priority, with the tasks of the highest priority group having a highest task priority and the tasks of the lowest priority group having a lowest task priority, and wherein the processor is further to: in response to determining that the completion time exceeds the execution window, adding a task from a next-lower priority group to the group (Williams [0024]; Yang Fig 3, col 8 lines 46-51, col 9 lines 8-9, col 10 lines 20-31).

Regarding claim 19, Yang teaches wherein the device to which each task is assigned for execution has a device priority, and wherein the tasks of each group are ordered within the group by the device priorities of the devices to which the tasks have been assigned for execution (col 9 lines 10-21; col 10 lines 20-29).

Allowable Subject Matter
Claims 6 and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC C WAI whose telephone number is (571)270-1012.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Eric C Wai/Primary Examiner, Art Unit 2195